  Case 19-27996       Doc 32     Filed 05/12/20 Entered 05/12/20 11:11:46             Desc Main
                                   Document     Page 1 of 5


                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In the Bankruptcy Matter of:
                                                         Bankruptcy No. 19-27996
 Peter A Renkens                                         Judge A. Benjamin Goldgar (Lake)
                                                         Chapter: 13
                          Debtor

                                     NOTICE OF MOTION

TO:    Peter A Renkens, 719 Cameron Drive, Antioch, IL 60002
       Glenn B Stearns, 801 Warrenville Road, Suite 650, Lisle, IL 60532
       David M Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling, IL
       60090
       Patrick S Layng, Office of the U.S. Trustee, Region 11, 219 S Dearborn St, Room 873,
       Chicago, IL 60604

       Please take notice on May 22, 2020 at 9:30 a.m., I shall appear before the Honorable A.
Benjamin Goldgar, in Courtroom B, 301 S. Greenleaf Ave, Park City, IL 60085, and present the
attached motion. A party who objects to this motion and wants it called must file a Notice of
Objection no later than two (2) business days before the presentment date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion without a hearing before the date of
presentment.

                                              /s/ Josephine J. Miceli
                                              Josephine J. Miceli, IL ARDC #6243494

                                 CERTIFICATE OF SERVICE

I, Josephine J. Miceli, an attorney certify that I caused to serve the attached motion by mailing a
copy to the Debtor at the address listed above by depositing the same in the U.S. mail, first class,
postage prepaid at 633 W. Wisconsin Avenue, Suite 408, Milwaukee, WI 53203 on or before
5:00 p.m. on May 12, 2020. The remaining parties were served by the CM/ECF electronic
noticing system.

                                              /s/ Josephine J. Miceli
                                              Josephine J. Miceli, IL ARDC #6243494

Josephine J. Miceli
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
Fax 312-541-9711
Case 19-27996   Doc 32   Filed 05/12/20 Entered 05/12/20 11:11:46   Desc Main
                           Document     Page 2 of 5



                             NOTICE:
      THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY
       INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE
  Case 19-27996       Doc 32       Filed 05/12/20 Entered 05/12/20 11:11:46        Desc Main
                                     Document     Page 3 of 5


                 IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In the Bankruptcy Matter of:
                                                       Bankruptcy No. 19-27996
 Peter A Renkens                                       Judge A. Benjamin Goldgar (Lake)
                                                       Chapter: 13
                          Debtor

                MOTION FOR RELIEF FROM THE AUTOMATIC STAY

NOW COMES NewRez LLC d/b/a Shellpoint Mortgage Servicing as the servicing agent for

Wilmington Savings Fund Society, FSB, not in its individual capacity but solely as owner trustee

for Deephaven Residential Mortgage Trust 2019-1 (hereinafter “Movant”), through its attorney,

Josephine J. Miceli of Johnson, Blumberg & Associates, LLC, and states as follows:


   1.      The Movant, a party in interest, holds a Mortgage dated September 26, 2018 on the

           property located at 719 Cameron Drive, Antioch, Illinois 60002, in the original

           amount of $171,500.00. (A copy of the Note, Mortgage, and Assignment of Mortgage

           are attached as Exhibit A, B, and C respectively and incorporated herein by

           reference).

   2.      The above-captioned Chapter 13 case was filed on October 2, 2019 and the Debtor's

           Plan was confirmed on January 31, 2020.

   3.      The confirmed plan provides for the Debtor to be the disbursing agent for the post

           petition mortgage payments and the Chapter 13 Trustee to be disbursing agent for the

           pre-petition arrears.

   4.      As of April 22, 2020, the Debtor has failed to maintain post-petition payments

           thereby accruing a default of 4 payments from January 1, 2020 through April 1, 2020
Case 19-27996    Doc 32      Filed 05/12/20 Entered 05/12/20 11:11:46          Desc Main
                               Document     Page 4 of 5


      for a post-petition arrearage total of $8,686.64. A summary of the post-petition

      arrearage is as follows:

          January 1, 2020 to April 1, 2020, 4 payments at $2,171.66 each

 5.   The Movant adopts the facts set forth in the Statement of Default as additional

      allegations in support of this motion.

 6.   The Movant has no adequate protection in that the Debtor is in material default of the

      terms of the Plan by not making the required payments to the Movant and there is

      little or no equity in the property.

 7.   That should the Debtor wish to reinstate while under the jurisdiction of this Court,

      Movant requests to be reimbursed for the costs and attorney fees of filing this motion.

 8.   That Movant is entitled to relief pursuant to 11 U.S.C. 362(d).

 9.   The Movant requests waiver of 14 day stay provision of Bankruptcy Rule of

      Procedure 4001(a)(3).
  Case 19-27996         Doc 32   Filed 05/12/20 Entered 05/12/20 11:11:46            Desc Main
                                   Document     Page 5 of 5


   10.     NewRez LLC d/b/a Shellpoint Mortgage Servicing as the servicing agent for

           Wilmington Savings Fund Society, FSB, not in its individual capacity but solely as

           owner trustee for Deephaven Residential Mortgage Trust 2019-1 reserves the right to

           foreclose.


WHEREFORE, NewRez LLC d/b/a Shellpoint Mortgage Servicing as the servicing agent for

Wilmington Savings Fund Society, FSB, not in its individual capacity but solely as owner trustee

for Deephaven Residential Mortgage Trust 2019-1 prays for the entry of an order modifying,

annulling or terminating the Automatic Stay instanter to allow foreclosure, eviction, or any other

action with respect to the Movant protecting its rights in the subject property as the Court deems

appropriate and for such other relief as the Court deems just.


                                              /s/ Josephine J. Miceli
                                              Josephine J. Miceli, ARDC #6243494
                                              Attorney for NewRez LLC d/b/a Shellpoint
                                              Mortgage Servicing as the servicing agent for
                                              Wilmington Savings Fund Society, FSB, not in its
                                              individual capacity but solely as owner trustee for
                                              Deephaven Residential Mortgage Trust 2019-1

Josephine J. Miceli
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
Fax 312-541-9711

                               NOTICE:
 THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY INFORMATION
               OBTAINED WILL BE USED FOR THAT PURPOSE
